          Case 1:19-cv-02978-CJN Document 44 Filed 10/30/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  GWICH’IN STEERING COMMITTEE,
  ALASKA WILDERNESS LEAGUE,
  DEFENDERS OF WILDLIFE, and THE
  WILDERNESS SOCIETY,

                 Plaintiffs,
                                                             Civ. A. No. 19-2978 (CJN)
          v.

  U.S. DEPARTMENT OF THE INTERIOR,
  U.S. BUREAU OF LAND MANAGEMENT,
  and U.S. FISH AND WILDLIFE SERVICE,

                 Defendants.


                           JOINT STATUS REPORT AND ORDER

       The parties, by and through counsel, submit the following Joint Status Report pursuant to

the Court’s Order dated October 1, 2020.

                               The Status of Plaintiffs’ FOIA Requests

       This matter involves a total of nine Freedom of Information Act (FOIA) requests that

Plaintiffs submitted to three separate offices of the Department of the Interior: (1) four requests

to the Alaska State Office of U.S. Bureau of Land Management (BLM); (2) four requests to the

Office of the Secretary of the Department of the Interior (OS); and (3) a single request to the

Alaska Region of the U.S. Fish and Wildlife Service (FWS).

       Plaintiffs filed this case on July 31, 2019, in the U.S. District Court for the District of

Alaska and the matter was transferred to the U.S. District Court for the District of Columbia on

October 3, 2019. To date, Defendants have disclosed some records for all requests. Plaintiffs

raised concerns about the adequacy of all disclosures. In response, Defendants have subsequently

performed some supplemental searches and identified additional responsive records.
          Case 1:19-cv-02978-CJN Document 44 Filed 10/30/20 Page 2 of 7




       The parties will continue their good-faith efforts to resolve the outstanding issues prior to

the next status report. The parties’ agreement “to resolve the outstanding issues” means the par-

ties will strive to reach agreement on the number and timing of outstanding searches that still

must be done to identify and locate the documents that are responsive to Plaintiffs’ requests.

                                       The BLM Requests

       BLM issued a response for the “BLM S.O. 3355 Request” (BLM-2019-00324) on Octo-

ber 15, 2019, for the “BLM Government Shutdown Request” (BLM-2019-00963) on January 30,

2020, and for the “BLM Draft EIS Deliverable Request” (BLM-2019-00383) on August 31,

2020. The parties are working together to address Plaintiffs’ concerns regarding the sufficiency

of BLM’s response to these requests. Defendants drafted a supplemental search for the “BLM

S.O. 3355 Request” (BLM-2019-00324) and conferred with Plaintiffs on the search terms. The

parties will continue to confer on any open issues concerning the sufficiency of completed pro-

ductions and work to resolve disputes without the Court’s direct involvement.

       BLM has also completed searches for the fourth BLM request, “BLM Seismic Communi-

cations Request” (BLM-2019-00483). Defendants’ January estimate, minus pages processed

since then, leaves approximately 7,500 pages yet to be processed for the BLM Seismic Commu-

nications Request. BLM released its first disclosure for this request (ninth disclosure overall) on

September 30, 2020, of 529 pages.

       Plaintiffs received notice in August that Defendants’ intend to treat the BLM Seismic

Communications Request as overlapping with the disclosures in the Defenders case. The Plain-

tiffs are considering this approach and the parties agree to work collaboratively over the next

month to resolve this issue without direct Court involvement.




                                                 2
          Case 1:19-cv-02978-CJN Document 44 Filed 10/30/20 Page 3 of 7




       The parties do not agree on the review and disclosure rate for these requests. Currently,

Defendants have committed to a processing rate of 500 pages per month. At the committed pro-

cessing rate, production will be not be completed until sometime in 2022, not including any rec-

ords identified from supplemental searches. The parties’ positions regarding the processing rate

are set out below.

       Defendants’ Position

       The BLM Alaska FOIA office’s resources are already overextended as it processes re-

quests for this case for the related Defenders of Wildlife v. DOI, et al., Civ. A. No. 18-2572

(CJN) (Defenders) case and for dozens of other related requests that are not in litigation. The

fastest rate at which BLM Alaska can process potentially responsive records is the current rate of

500 pages per month. However, BLM is willing to work with Plaintiffs to further narrow and/or

prioritize material within each request, so that material of most interest to Plaintiffs is provided

first, and which will likely shorten the overall time required to process all records of interest. De-

fendants would prefer to resolve any search parameter issues sequentially, and do not believe this

issue should be addressed until issues with the BLM S.O. 3355 Request are resolved.

       Plaintiffs’ Position

       Review and possible disclosure at a rate of 500 pages per month will take over one year

and three months from today to process the responsive records identified by BLM. Plaintiffs

stress that this is too long as the records are implicated by an ongoing administrative proceeding

and are sought to increase public understanding and engagement now and to provide public over-

sight of BLM’s activities related to the implementation of an oil and gas leasing program on the

Coastal Plain of the Arctic National Wildlife Refuge. Additionally, BLM was previously review-

ing documents at a rate of 500 pages per month in both this case and the Defenders litigation for




                                                  3
          Case 1:19-cv-02978-CJN Document 44 Filed 10/30/20 Page 4 of 7




separate request, i.e., 1000 pages total between the two cases. BLM is now processing the same

documents related to seismic communications in both cases, i.e., 500 pages total between the two

cases. The Agency, therefore, has a demonstrated capacity to review up to 1,000 pages per

month now that it is processing the same documents for both cases. Therefore, a higher disclo-

sure rate is necessary and possible. See, e.g., Wildearth Guardians v. BLM, 18-cv-890, Joint Sta-

tus Report at 2–3 (Sept. 5, 2018) (explaining the agency processed 8,360 pages within three

months); Clemente v. FBI, 71 F. Supp. 3d 262, 269 (D. D.C. 2014) (imposing a processing rate

of 5,000 pages per month). This accords with Plaintiffs’ Position, infra, regarding disclosure rate

for OS Requests (explaining the problems with a protracted disclosure rate and identifying cases

where higher disclosure rates occur).

                                        The OS Requests

       The OS issued final responses for all four OS requests — the “DOI Government Shut-

down Request” (OS-2019-00520) on October 15, 2019, the “DOI Porcupine Caribou Herd Re-

quest” (OS-2019-0378), on January 14, 2020, the “DOI S.O. 3355 Request” (OS-2019-0314) on

February 10, 2020, and the “DOI Seismic Communications Request” (OS-2019-0565) also on

February 10, 2020. Plaintiffs have concerns regarding the sufficiency of all OS’s responses to the

above requests.

       In response to Plaintiffs’ concerns, the parties negotiated and agreed upon search terms to

be used in supplemental electronic email searches for the four OS requests. OS sent Plaintiffs the

supplemental search results for all requests. OS’s supplemental search located 149,021 poten-

tially responsive pages for three of the requests and none for the DOI Seismic Communications

Request. The parties agreed to initially narrow the supplemental search results, which still pro-

duced an estimated 131,504 pages of potentially responsive records. Plaintiffs also proposed a

priority order and streamlining approach. Defendants applied the narrowing criteria beginning


                                                 4
          Case 1:19-cv-02978-CJN Document 44 Filed 10/30/20 Page 5 of 7




with the August release. OS released their fifth disclosure on October 28, 2020. To date, OS has

determined that all but 77 pages (of which 51 were referred to BLM for release) were non-re-

sponsive and have released 18 pages. Defendants reported that approximately 180 pages remain

to be processed for the DOI S.O. 3355 Request and they anticipate completing production by the

end of November 2020. Plaintiffs and Defendants are conferring to refine and adjust the supple-

mental search results for the remaining requests.

       OS FOIA office is currently processing records at a rate of a minimum of 500 pages per

month. The parties do not agree on the appropriate rate of record review moving forward, their

positions are laid out below. The parties will continue to work together to resolve this dispute

without the Court’s involvement.

       Plaintiffs’ Position

       In June and July, Plaintiffs asked Defendants for a higher processing rate of 2,000 pages

of records for review per month given the considerable volume of newly identified records. De-

fendants have agreed to higher review rates in other matters in this circuit. See e.g. Allen v. Dep’t

of the Interior, No. 17-cv-2656 (D. D.C. 2017) (commitment to process 1,000 pages per month);

Ctr. for Biological Diversity v. Dep’t of the Interior, No. 17-cv-1595 (D. D.C. 2017) (DOI pro-

cessing at a rate of approximately 1,500 pages every 30 days). Even if the Plaintiffs were to ac-

cept all Defendants’ suggested narrowing criteria it will take over 17 years to disclose the rec-

ords at a rate of 500 pages per month. Even at a rate of 2,000 pages per month, it will still take

over six years to complete this record disclosure. Plaintiffs understand that Defendants have

agreed to higher rates in other cases and believe, given the volume of the record and current re-

view rate, a higher processing rate of 2,000 pages or more per month is necessary to receive

these records in a reasonable and relevant timeframe.




                                                  5
          Case 1:19-cv-02978-CJN Document 44 Filed 10/30/20 Page 6 of 7




       While Plaintiffs continue to work with Defendants to narrow these issues, a higher disclo-

sure rate is necessary to ensure disclosure in a reasonable time given the considerable volume of

records identified as responsive. Plaintiffs reiterate that they requested these records to inform

the public on the currently ongoing administrative process related to oil and gas development in

the Arctic National Wildlife Refuge and seek to receive them in a reasonable and relevant

timeframe. Plaintiffs believe that this delay in proper searching and identification of responsive

records and prolonged disclosure as further frustrating their ability to disseminate this infor-

mation during this timeframe. The Secretary issued a Record of Decision for the oil and gas leas-

ing program on August 14, 2020, and these records are relevant to better understand the progres-

sion and timing of this process. All requests at issue are a year overdue past FOIA’s statutory

deadlines.

       Defendants’ Position

       The OS FOIA office does not have sufficient resources available to accommodate Plain-

tiffs’ request to increase the processing rate to 2,000 pages. The OS FOIA Office can continue to

process potentially responsive records at the current rate of 500 pages per month and remains

willing to confer with Plaintiffs to further narrow the request and/or prioritize the requested ma-

terial to expedite the remainder of the review. OS FOIA processes records on a first-in, first-out

basis and has dozens of pending FOIA cases. OS FOIA processes approximately 500 pages per

month for every case, with very few exceptions. Plaintiffs are not entitled to receive records

faster than any other requester or plaintiff.

                                         The FWS Request

       As detailed in the December 13, 2019 Joint Status Report, Plaintiffs receive the same re-

leases for the “FWS Seismic Communications Request” (FWS-2019-00782) in the Defenders




                                                  6
           Case 1:19-cv-02978-CJN Document 44 Filed 10/30/20 Page 7 of 7




case also before this Court. 1 Plaintiffs received the most recent FWS disclosure from the Defend-

ers case on October 13, 2020.

                                The Parties’ Joint Proposed Schedule

       The parties request that the Court direct the parties to file another Joint Status Report on

or before December 4, 2020, to update the Court on the status of Defendants’ productions and

any other issues the parties wish to bring to the Court’s attention, and to propose a schedule for

further proceedings.

 /s/ Brook Brisson                                    MICHAEL R. SHERWIN
Brook Brisson (AK Bar No. 0905013)                    Acting United States Attorney
(pro hac vice)
TRUSTEES FOR ALASKA                                   DANIEL F. VAN HORN
1026 W. Fourth Avenue, Suite 201                      D.C. Bar 924092
Anchorage, AK 99501                                   Chief, Civil Division
Phone: (907) 276-4244
bbrisson@trustees.org                                 By: /s/ Kathleene Molen (consent)
                                                      KATHLEENE MOLEN
 /s/ David Bahr (consent)
David Bahr (D.C. Bar No. OR0001)                      Assistant United States Attorney
Bahr Law Offices, P.C.                                555 4th Street, N.W.
1035 ½ Monroe Street                                  Washington, D.C. 20530
Eugene, OR 97402                                      (202) 803-1572
(541) 556-6439                                        Kathleene.Molen@usdoj.gov
davebahr@mindspring.com
                                                      Counsel for Defendants
Counsel for Plaintiffs


                                        _______________


       SO ORDERED.



_____________                                         _______________________
Date                                                  CARL J. NICHOLS


       1
           See Civ. A. No. 18-2572 (CJN).



                                                 7
